DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-11, 13-14, 16, 18, and 20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Sung Pil Kim (REG. NO. 74,077) on 03/18/2022.
The application has been amended as follows:
16. (Currently Amended)  The non-transitory computer-readable record medium of claim 1, wherein  the providing includes providing the graphical user interface configured to[[,]] 

allow the user to turn off notifications for a specific chatroom in response to the user selecting a notification turn-off option as the preset result.

18. (Currently Amended)  The notification processing method of claim 7, wherein the providing includes providing the graphical user interface configured to[[,]] 

allow the user to turn off notifications for a specific chatroom in response to the user selecting a notification turn-off option as the preset result.

20.	(Currently Amended)  The computer apparatus of claim 13, wherein the at least one processor is configured to provide the notification preset setting function by providing the graphical user interface configured to[[,]] 

allow the user to turn off notifications for a specific chatroom in response to the user selecting a notification turn-off option as the preset result.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, providing a notification preset setting function for setting a notification preset, the notification preset includes a preset condition and a preset result, the preset condition includes at least a first preset condition, the first preset condition is a connection condition including a first option indicating that the computer apparatus is connected to an access network and a second option indicating that the computer apparatus is disconnected from the access network; creating at least one notification preset instance through the notification preset setting function; monitoring whether a condition meets one of the at least one notification preset instance; and dynamically changing a notification setting of the computer apparatus from a first state to a second state in response to a result of the monitoring indicating that the condition meets a first notification preset instance from among the at least one notification preset instance; providing a graphical user interface to allow a user to select the preset condition and the preset result, and to set a second condition of the preset condition, the second condition is set by an input or a selection on an identifier of the access network in response to the first option being selected as the first preset condition, in light of other features described in independent claims 1, 7, and 13.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/18/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447